

Exhibit 10.2






SEVERANCE AND CHANGE OF CONTROL AGREEMENT
THIS SEVERANCE AND CHANGE OF CONTROL AGREEMENT (the “Agreement”) by and between
Ingevity Corporation, a Delaware corporation (together with its Affiliated
Companies, as hereinafter defined, being the “Company”), and John C. Fortson
(the “Executive”) is dated as of the date set forth under the Company’s
signature.
RECITALS
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its shareholders to assure that
the Company will have the continued dedication and objectivity of the Executive,
to provide the Executive with an incentive to continue his or her employment,
and to motivate the Executive to achieve and exceed performance goals. The Board
also believes it is imperative to diminish the inevitable distraction of the
Executive by virtue of the personal uncertainties and risks created by certain
involuntary terminations of employment absent Cause (as defined below), to
encourage the Executive’s full attention and dedication to the Company
currently, and to provide the Executive with compensation and benefits
arrangements that are competitive with those of other corporations. In addition,
the success of the Company’s business depends in part on the preservation of its
confidential information, trade secrets and goodwill in the markets in which it
competes. The Board and Executive have agreed to certain reasonable restrictions
on Executive’s post-employment activities to protect these legitimate business
interests. Therefore, in order to accomplish these objectives, the Board caused
the Company to enter into this Agreement.
NOW, THEREFORE, IT IS HEREBY AGREED as follows:
1.
Change of Control. For the purpose of this Agreement, a “Change of Control”
shall mean:



(a)
An acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of either (i) the then-outstanding shares of Common Stock (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
excluding, however, the following: (A) any acquisition directly from the
Company, other than an acquisition by virtue of the exercise of a conversion
privilege unless the security being so converted itself was acquired directly
from the Company, (B) any repurchase by the Company, (C) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any entity controlled by the Company, or (D) any acquisition pursuant to a
transaction that complies with clauses (i), (ii) and (iii) of subsection (c) of
this Section 1(a); or



1



--------------------------------------------------------------------------------






(b)
Individuals who, as of the date hereof, constitute the Board (such Board shall
be hereinafter referred to as the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that, for
purposes of this Section 1(b), any individual who becomes a member of the Board
subsequent to the date hereof, whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of those
individuals who are members of the Board and who were also members of the
Incumbent Board (or deemed to be such pursuant to this proviso) shall be
considered as though such individual were a member of the Incumbent Board;
provided, further, that any such individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board shall not be so considered as a member of the Incumbent Board; or



(c)
The consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”); excluding, however, such a Business Combination
pursuant to which (i) all or substantially all of the individuals and entities
who are the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination will beneficially own, directly or indirectly, more than
50% of, respectively, the outstanding shares of common stock, and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be, (ii)
no Person (other than the Company, any employee benefit plan (or related trust)
of the Company or such corporation resulting from such Business Combination)
will beneficially own, directly or indirectly, 30% or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the outstanding voting
securities of such corporation entitled to vote generally in the election of
directors except to the extent that such ownership derives from ownership of a
30% or more interest in the Outstanding Company Common Stock and/or Outstanding
Company Voting Securities that existed prior to the Business Combination, and
(iii) individuals who were members of the Incumbent Board will constitute at
least a majority of the members of the board of directors of the corporation
resulting from such Business Combination; or



(d)
The approval by stockholders of a complete liquidation or dissolution of the
Company.



2



--------------------------------------------------------------------------------




2.
Certain Other Definitions.

(a)
“Affiliated Companies” or “Affiliated Company” shall include any company
controlled by, controlling or under common control with the Company. For the
avoidance of doubt, Purification Cellutions LLC is an “Affiliated Company”.

(b)
The “Change of Control Period” means the period commencing on the Effective Date
and ending on the second anniversary of such date. The Change of Control Period
shall terminate upon the termination of the Executive’s employment for any
reason.

(c)
“Competitive Product or Service” means any product or service that is
substantially the same as or similar to any product or service sold or provided
by Company during the “Restricted Period” (as defined below) and/or any product
or service meant to accomplish the same or a similar purpose as, and/or to serve
as a substitute for, products or services sold or provided by Company during the
Term.

(d)
“Company Competitor” means any business providing a Competitive Product or
Service, and for the avoidance of doubt, includes the Named Company Competitors
set forth on Exhibit B to this Agreement.

(e)
“Confidential Information” means information relating to the Company or any of
the Affiliated Companies, which has value to the Company or its Affiliated
Companies and is not generally available to the public. This includes, but is
not limited to, Customer lists, Company know-how, designs, formulae, processes,
devices, machines, business contracts, financial data, inventions, research or
development projects, plans for future development, materials of a business
nature including marketing information, strategies and concepts, and pricing
strategies.

(f)
“Customer” means any person or entity that is a customer of Company as of the
Termination Date (i.e, has an ongoing business relationship as of that date,
whether or not there are then-current outstanding commitments). Customer shall
also include any prospective customer whose business you have actively been
seeking on behalf of the Company within the six months prior to your Termination
Date.

(g)
The “Effective Date” shall mean the first date during the Employment Period on
which a Change of Control occurs.

(h)
The “Employment Period” shall mean the period commencing on the date hereof and
ending on the third anniversary of the date hereof, as subsequently extended as
described below. The Employment Period shall be automatically extended for
successive one-year periods unless the Company notifies the Executive in
writing, at least six months prior to the end of the then-current term that the
Employment Period will not be extended. The Employment Period shall further be
automatically extended immediately prior to any Change of Control such that the
Employment Period (and this Agreement) shall be in effect throughout the entire
Change of Control Period.



3



--------------------------------------------------------------------------------




(i)
“Indirect Customer” means any person or entity to whom Company’s direct Customer
supplies product that incorporates the Company’s products. In the case of the
Company’s automotive carbon business, Indirect Customer includes the automobile
manufacturers and any business that supplies product to an automobile
manufacturer that includes the Company’s products.

(j)
“Named Company Competitors” means those companies identified as such on Exhibit
B.

(k)
“Peer Executives” shall mean, at any given time, the other persons employed by
the Company or any of the Affiliated Companies who were, immediately before the
Effective Date, party to agreements with the Company substantially in the form
of this Agreement.

(l)
“Separation from Service” shall mean a separation from service as defined in
Treasury Regulation Section 1.409A-1(h).

(m)
“Supplier” means any supplier or vendor of any product or service to Company
that Company, in turn, provides to or procures for any Customer.

(n)
“Relevant Time” shall mean immediately before the Effective Date.

(o)
“Restricted Period” means the Employment Period, including any extension or
renewal thereof, plus a period of twelve (12) months following termination of
Executive's employment with Company for any reason. In the event Executive is
found by a Court of competent jurisdiction to have violated any of the
provisions of Sections 10-14 of this Agreement, the Restricted Period shall be
extended by any such period of non-compliance.

(p)
“Territory” means the territory set forth in Exhibit C to this Agreement.

3.
Employment Term: The Company herby agrees to continue the Executive in its
employ, subject to the terms and conditions of this Agreement, for the
Employment Period.

4.
Terms of Employment.

(a)
Position and Duties.

i.
During the Change of Control Period, there shall be no material reduction in any
of the Executive’s position, authority, duties, responsibilities or salary grade
as compared to those held, exercised and assigned to the Executive at the
Relevant Time. Notwithstanding the foregoing, a change in title by itself shall
not be a violation of this Section 4(a)(i); provided that the Executive
continues to have responsibilities and authority that are, in the aggregate and
in all material respects, comparable to those held by the Executive at the
Relevant Time.



4



--------------------------------------------------------------------------------




ii.
During the Change of Control Period, the Executive’s services shall be performed
at the location where the Executive was employed immediately preceding the
Effective Date, or at any other location that does not result in the Executive’s
commuting distance from the Executive’s residence being increased by more than
30 miles; provided, that if the Executive voluntarily changes his or her
residence after the Effective Date, then a new work location shall not be
considered to have increased the Executive’s commuting distance by more than 30
miles unless such an increase both (1) occurs in relation to the Executive’s new
residence; and (2) would have occurred even if the Executive had not changed his
or her residence.

iii.
During the Change of Control Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable good faith efforts to perform such responsibilities consistent with
his or her past practice. During the Change of Control or Employment Periods it
shall not be a violation of this Agreement for the Executive to (A) serve on
corporate, civic or charitable boards or committees; (B) deliver lectures,
fulfill speaking engagements or teach at educational institutions; or (C) manage
personal investments, so long as such activities do not significantly interfere
with the performance of the Executive’s responsibilities as an employee of the
Company in accordance with this Agreement. It is expressly understood and agreed
that to the extent that any such other activities have been conducted by the
Executive prior to the Effective Date, the continued conduct of such activities
(or the conduct of activities similar in nature and scope thereto) subsequent to
the Effective Date shall not thereafter be deemed to interfere with the
performance of the Executive’s responsibilities to the Company.

(b)
Compensation.

i.
Base Salary. During the Change of Control Period, the Executive shall receive an
annual base salary (“Annual Base Salary”) which shall be not less than the
Executive’s annual base salary from the Company and the Affiliated Companies as
in effect immediately before the Effective Date. Any increase in Annual Base
Salary during the Change of Control Period shall not serve to limit or reduce
any other obligation to the Executive under this Agreement, and the Annual Base
Salary shall not be reduced during the Change of Control Period.

ii.
Incentive Compensation Opportunities. In addition to the Annual Base Salary, the
Executive shall be granted, during the Change of Control Period, cash-based and
equity-based awards representing the opportunity to earn incentive compensation
on terms and conditions no less favorable to the Executive, in the aggregate,
than those provided generally at any time after the Effective Date to



5



--------------------------------------------------------------------------------




the Peer Executives or, if more favorable to the Executive, than those provided
by the Company and the Affiliated Companies for the Executive at the Relevant
Time. In determining whether the Executive’s incentive compensation
opportunities during the Change of Control Period meet the requirements of the
preceding sentence, there shall be taken into account all relevant terms and
conditions, including, without limitation and to the extent applicable, the
potential value of such awards at minimum, target and maximum performance
levels, and the difficulty of achieving the applicable performance goals.
iii.
Savings and Retirement Plans. During the Change of Control Period, the Executive
shall be entitled to participate in all savings and retirement plans, practices,
policies and programs applicable generally to the Peer Executives, on comparable
terms and conditions, but in no event shall such plans, practices, policies and
programs provide the Executive with retirement or savings opportunities, in each
case, less favorable, in the aggregate, to the Executive than those provided by
the Company and the Affiliated Companies to the Executive at the Relevant Time.

iv.
Welfare Benefit Plans. During the Change of Control Period, the Executive and/or
the Executive’s family, as the case maybe, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company and the Affiliated Companies
(including, without limitation, medical, prescription, dental, disability,
employee life, group life, accidental death and travel accident insurance plans
and programs) (collectively, “Welfare Benefits”) to the extent applicable
generally to the Peer Executives, on comparable terms and conditions, but in no
event shall such Welfare Benefits for the Executive be substantially less
favorable, in the aggregate, to the Executive than the Welfare Benefits provided
by the Company and the Affiliated Companies to the Executive at the Relevant
Time.

5.
Termination of Employment.

(a)
Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause or without Cause. For purposes of this Agreement,
“Cause” shall mean:

i.
the willful or gross neglect by the Executive to perform his or her employment
duties with the Company or one of its Affiliated Companies in any material
respect; or

ii.
the plea of guilty or nolo contendere to, or conviction for, the commission of a
felony offense by the Executive; or

iii.
a material breach by the Executive of a fiduciary duty owed to the Company or
one of its Affiliated Companies; or



6



--------------------------------------------------------------------------------




iv.
a material breach by the Executive of any nondisclosure, non-solicitation or
non-competition obligation owed to the Company or any of its Affiliated
Companies; or

v.
a clearly established, willful and material violation by the Executive of the
Company’s Code of Conduct; or

vi.
a willful and material act by the Executive that represents a gross breach of
trust that is inconsistent with the Executive’s position of authority with the
Company and is materially and demonstrably injurious to the Company including
through potential loss of reputation.

Prior to a termination for Cause, except in the case of a termination for
(a)(ii) or in the case of a matter where there can be no reasonable opportunity
to cure, the Executive shall be given notice and an opportunity to effectuate a
cure as determined by the Company in its reasonable discretion.
For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company.
(b)
Good Reason. The Executive’s employment may be terminated by the Executive for
Good Reason but only after a Change of Control during the Change of Control
Period. Good Reason shall mean:

i.
A material diminution in the Executive’s Annual Base Salary;

ii.
A material diminution in the Executive’s authority, duties, or responsibilities
(other than as permitted by Section 4(a)(i) hereof);

iii.
A material change in the geographic location at which the Executive must perform
services for the Company in violation of Section 4(a)(ii) hereof; or

iv.
Any other action or inaction that constitutes a material breach by the Company
of this Agreement.

(c)
Notice of Termination; Opportunity to Cure. Any termination by the Company for
Cause, or by the Executive for Good Reason, shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 20(c) of
this Agreement. For purposes of this Agreement, a “Notice of Termination” means
a written



7



--------------------------------------------------------------------------------




notice which (i) indicates the specific termination provision in this Agreement
relied upon; (ii) to the extent applicable, sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated and (iii) specifies the
Date of Termination (as defined below). If the Executive is terminating
employment for Good Reason: (i) the Executive shall give the Company the Notice
of Termination within 60 days following the event giving rise to the Executive’s
Good Reason termination; and (ii) the Company shall have a period of 30 days
after receiving the Notice of Termination to remedy the action or inaction on
which Good Reason is based. If the Company fails to remedy the action or
inaction on which Good Reason is based within such 30-day period, the Executive
may terminate his or her or her employment for Good Reason within 30 days after
the end of the cure period.
(d)
Date of Termination. “Date of Termination” means if the Executive’s employment
is terminated by the Company or by the Executive, the date of receipt of the
Notice of Termination or any date within 30 days thereafter that is specified in
the Notice of Termination.

6.
Obligations of the Company upon Termination.

(a)
Involuntary Termination of Employment, other than for Cause, absent a Change of
Control. If the Company terminates the Executive’s employment other than for
Cause prior to a Change of Control:

i.
The Company shall pay to the Executive (in the form and at the times described
below) the following:

a.
Within thirty days of the Date of Termination, a single lump sum of: (1) the
Executive’s then-current unpaid and outstanding Annual Base Salary through the
Date of Termination; (2) the Executive’s annual incentive assuming target
performance for the calendar year in which the Date of Termination occurs (the
“Target Incentive”) prorated by multiplying such Target Incentive by a fraction,
the numerator of which is the number of days in the current fiscal year through
the Date of Termination, and the denominator of which is 365; plus (3) any
accrued unpaid vacation pay; and

b.
With respect to a Date of Termination occurring before January 1, 2019, a
Severance payment equal to one and a half (1.5) times the sum of (x) the
Executive’s then-current base salary and (y) the Executive’s Target Incentive,
payable monthly over an eighteen-month period, or

c.
With respect to a Date of Termination occurring on or after January 1, 2019, a
Severance payment equal to one (1) times the sum of (x) the Executive’s
then-current base salary and (y) the Executive’s Target Incentive, payable
monthly over a one-year period.



8



--------------------------------------------------------------------------------




ii.
The Company shall also pay the Executive a lump sum cash payment within thirty
days following the Executive’s Date of Termination equal to the cost of health
coverage for eighteen months based on the monthly COBRA cost of such coverage
under the Company’s health plan pursuant to Section 4980B of the Internal
Revenue Code of 1986, as amended (the “Code”) on the Date of Termination.

iii.
The Company shall, at its sole expense as incurred, provide the Executive with
outplacement services the scope and provider of which shall be reasonable and
consistent with industry practice for similarly situated executives and
consistent with Section 19(b) of this Agreement.

iv.
In the event the Executive’s employment is terminated under this Section 6(a)
hereof, the Company shall timely pay or deliver to the Executive any incentive
compensation (cash or equity) in accordance with the terms of the 2016 Omnibus
Incentive Plan and any terms and conditions approved by the Compensation
Committee of the Board.

v.
To the extent not already paid or provided, the Company shall timely pay or
provide the Executive with any other benefits in accordance with the terms of
the applicable plans.

(b)
Involuntary Termination of Employment, other than for Cause, or Good Reason
Termination, following a Change of Control. If during the Change of Control
Period, the Company shall terminate the Executive’s employment other than for
Cause, or the Executive shall terminate employment for Good Reason:

i.
The Company shall pay to the Executive (in the form and at the times described
below) the following:

a.
Within five days of the Date of Termination a single lump sum of: (1) the
Executive’s then-current unpaid and outstanding Annual Base Salary through the
Date of Termination; (2) the Executive’s annual incentive assuming target
performance for the calendar year in which the Date of Termination occurs (the
“Target Incentive”) prorated by multiplying such Target Incentive by a fraction,
the numerator of which is the number of days in the current fiscal year through
the Date of Termination, and the denominator of which is 365; plus (3) any
unpaid accrued vacation pay; and

b.
With respect to a Date of Termination that occurs on or before January 1, 2019
(unless otherwise prohibited by Section 19(c)), a Severance payment equal to two
(2) times the sum of (x) the Executive’s Annual Base Salary and (y) the
Executive’s Target Incentive, payable over a two (2) year period in monthly
installments consistent with the commitment made in the Executive’s offer letter
attached as Exhibit B to this Agreement (the “Offer Letter”), which commitment
expires and terminates on January 1, 2019, or



9



--------------------------------------------------------------------------------




c.
With respect to a Date of Termination that occurs after January 1, 2019 (unless
otherwise prohibited by Section 19(c)), a severance payment equal to two (2)
times the sum of (x) the Executive’s Annual Base Salary and (y) the Executive’s
Target Incentive, payable in a single lump sum within five days of the Date of
Termination, representing a newly negotiated severance commitment.

ii.
The Company shall also pay the Executive a lump sum cash payment within five
days following the Executive’s Date of Termination equal to the cost of health
coverage for two years, based on the monthly COBRA cost of such coverage under
the Company’s health plan pursuant to Section 4980B of the Code on the Date of
Termination.

iii.
The Company shall, at its sole expense as incurred, provide the Executive with
outplacement services the scope and provider of which shall be reasonable and
consistent with industry practice for similarly situated executives and
consistent with Section 19(b) of this Agreement.

iv.
In the event that the Executive’s employment is terminated under Section 6(b)
hereof, the Company shall timely pay or deliver to the Executive any incentive
compensation (equity and/or cash) in accordance with the terms of the Company’s
2016 Omnibus Incentive Plan and any terms and conditions approved by the
Company’s Compensation Committee of the Board; provided, however, that with
respect to any restricted stock unit award, the Executive shall become fully
vested in such award and that with respect to any performance-based award
(equity and/or cash), the performance goals attached to such award shall be
deemed achieved at the greater of target or actual performance levels (if such
actual performance is determinable by the Compensation Committee) with no
proration.

v.
To the extent not already paid or provided, the Company shall timely pay or
provide the Executive with any other benefits in accordance with the terms of
the applicable plans.

Notwithstanding the foregoing, except with respect to payments and benefits
under Sections 6(a)(i)(a)(1), 6(a)(i)(a)(3), 6(b)(i)(a)(1) and 6(b)(i)(a)(3),
all payments and benefits to be provided under Section 6(a) or 6(b) shall be
subject to the Executive’s execution and non-revocation of a release
substantially in the form attached hereto as Exhibit A. To the extent required
by Section 409A of the Code, if payments and benefits subject to a release could
be paid in two taxable years pursuant to the terms of Section 6(a) or 6(b), such
payments and benefits shall be paid in the later taxable year.
(c)
Cause: Other than for Good Reason. If the Executive’s employment is terminated
for Cause during the Employment Period, the Company shall provide to the
Executive the Executive’s then-current and outstanding base salary through the
Date of



10



--------------------------------------------------------------------------------




Termination, and any other benefits payable under applicable plans, and shall
have no other obligations under this Agreement.
7.
Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit the
Executive’s continuing or future participation in any plan, program, policy or
practice provided by the Company or any of the Affiliated Companies and for
which the Executive may qualify, nor, subject to Section 20(g), shall anything
herein limit or otherwise affect such rights as the Executive may have under any
contract or agreement with the Company or any of the Affiliated Companies.
Amounts that are vested benefits or that the Executive is otherwise entitled to
receive under any plan, policy, practice or program of or any contract or
agreement with the Company or any of the Affiliated Companies at or subsequent
to the Date of Termination shall be payable in accordance with such plan,
policy, practice or program or contract or agreement except as explicitly
modified by this Agreement. Notwithstanding the foregoing, if the Executive
receives the payments and benefits pursuant to Section 6(a) or 6(b) of this
Agreement, the Executive shall not be entitled to any severance pay or benefits
under any severance plan, program or policy of the Company and the Affiliated
Companies, unless otherwise specifically provided therein in a specific
reference to this Agreement.

8.
Full Settlement. Except with respect to Executive’s violation of Sections 10
through 14 of this Agreement, the Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action that the Company may have against the
Executive or others. In the event of a violation by Executive of any provision
of Sections 10 through 14 of this Agreement, the Company may elect to terminate
any Severance payments owed to Executive pursuant to Section 6(a)(i)(b) or
6(b)(i)(b), as of the date of such violation. Prior to exercising any such
set-off, counterclaim, recoupment, defense or other claim, right or action
against the Executive on the basis of a breach of Section 10 through 14, the
Company shall provide Executive with thirty days advance written notice,
specifying in reasonable detail the nature of the breach, and providing the
Executive within that thirty-day period for the opportunity to cure. Upon the
request of the Executive, the Executive shall be afforded the opportunity to
meet with the General Counsel during such thirty-day period with his legal
representative.

9.
Parachute Payments.

(a)
Notwithstanding any other provisions of this Agreement to the contrary, in the
event that it shall be determined that any payment or distribution in the nature
of compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the
“Payments”), would constitute an “excess parachute payment” within the meaning
of Section 280G of the Code, the Company shall reduce (but not below zero) the
aggregate present value of the Payments under the Agreement to the Reduced
Amount (as defined below), if reducing the Payments under this Agreement will
provide the Executive with a greater net after-tax amount than would be the case
if no such reduction was made. The



11



--------------------------------------------------------------------------------




Payments shall be reduced as described in the preceding sentence only if (i) the
net amount of the Payments, as so reduced (and after subtracting the net amount
of federal, state and local income and payroll taxes on the reduced Payments),
is greater than or equal to (ii) the net amount of the Payments without such
reduction (but after subtracting the net amount of federal, state and local
income and payroll taxes on the Payments and the amount of Excise Tax (as
defined below) to which the Executive would be subject with respect to the
unreduced Payments). Only amounts payable under this Agreement shall be reduced
pursuant to this Section 9, and any reduction shall be made in accordance with
Section 409A of the Code.
(b)
The “Reduced Amount” shall be an amount expressed in present value that
maximizes the aggregate present value of Payments under this Agreement without
causing any Payment under this Agreement to be subject to the Excise Tax,
determined in accordance with Section 280G(d)(4) of the Code. The term “Excise
Tax” means the excise tax imposed under Section 4999 of the Code, together with
any interest or penalties imposed with respect to such excise tax.

(c)
All determinations to be made under this Section 9 shall be made by such
certified public accounting firm as may be designated by the Company (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Company and the Executive within 15 business days of the receipt of notice
from the Executive that there has been a Payment, or such earlier time as is
requested by the Company. All fees and expenses of the Accounting Firm shall be
borne solely by the Company. Any determination by the Accounting Firm shall be
binding upon the Company and the Executive.

10.
Nondisclosure of Confidential Information. The Executive shall hold in a
fiduciary capacity for the benefit of the Company all Confidential Information.
During the Employment Period and after termination of the Executive’s employment
with the Company, for a five-year period, the Executive shall not, without the
prior written consent of the Company or as may otherwise be required by law or
legal process, communicate, disclose or use any Confidential Information to or
on behalf of anyone other than the Company and those designated by it. In no
event shall an asserted violation of the provisions of this Section 10
constitute a basis for deferring or withholding any amounts otherwise payable to
the Executive under this Agreement.

11.
Return of Company’s Property. Upon termination of employment with the Company,
or at any time upon the Company's request, Executive shall promptly deliver to
the Company all equipment, inventory, drawings, blueprints, manuals, letters,
contracts, agreements, notes, notebook records, electronic media, reports,
memoranda, formulae, all Confidential Information and all other materials
relating to the Company's business, including all copies thereof, which are in
the possession, custody or control of Executive.

12.
Noncompetition and Nonsolicitation. Executive acknowledges and agrees that
Confidential Information and Company's goodwill, Customer and Supplier
relationships are among Company's most valuable business assets. Executive
further acknowledges



12



--------------------------------------------------------------------------------




that his or her position is one of trust, and that he or she will receive and
have access to the highest levels of Confidential Information during the
Employment Period. Accordingly, Executive expressly covenants and agrees that he
or she will not, during the Restricted Period, directly or indirectly, for
Executive's benefit or the benefit of others, whether direct or indirect, as an
employee, independent contractor, owner, shareholder, partner, limited partner,
or otherwise:
(a)
own, manage, operate, control or participate in the ownership, management,
operation or control of, or be connected as an officer, employee, partner,
director, independent contractor or in any other similar capacity with, or have
any financial interest in, any Named Company Competitor, or aid or assist any
Named Company Competitor in any manner that enhances the ability of such Named
Company Competitor to develop, market, sell or provide Competitive Products or
Services;

(b)
in the Territory, own, manage, operate, control or participate in the ownership,
management, operation or control of, or be connected as an officer, employee,
partner, director, independent contractor or in any other similar capacity with,
or have any financial interest in, any Company Competitor, or aid or assist any
Company Competitor in any manner that enhances the ability of such Company
Competitor to develop, market, sell or provide Competitive Products or Services;
provided nothing in this clause (b) shall restrict Executive from employment
with a division or business unit of a Company Competitor that does not provide
Competitive Products or Services, or from employment with a Company Competitor
where the Executive’s responsibilities and activities do not involve the
development, marketing, sale or provision of Competitive Products or Services
(provided further, for the avoidance of doubt, that all other terms of this
Section 12 continue to apply);

(c)
aid or assist any person or entity for the purpose of the development,
marketing, sale or provision of Competitive Products or Services;

(d)
solicit, persuade or induce any individual who is, or was at any time during the
last twelve (12) months of the Executive’s employment by the Company, an
employee of the Company, for the purpose of engaging in the development,
marketing, sale or provision of Competitive Products or Services: (i) to
terminate or refrain from renewing or extending such employment by the Company,
or (ii) to become employed by or enter into a contractual relationship with the
Executive or any other individual, person or entity;

(e)
solicit, persuade or induce any individual, person or entity which is, or was at
any time during the last twelve (12) months of Executive’s employment with the
Company, a Supplier of critical components to the Company, including, for the
avoidance of doubt, any Supplier of Crude Tall Oil, to terminate, reduce or
refrain from renewing or extending such Supplier’s contractual or other
relationship with the Company, or otherwise materially changing such Suppliers
volume, terms and conditions; or



13



--------------------------------------------------------------------------------




(f)
solicit, persuade or induce any Customer or Indirect Customer: (i) to terminate,
reduce or refrain from renewing, extending, or entering into contractual or
other relationships with the Company with regard to the purchase of Competitive
Products or Services, or (ii) to become a customer of or enter into any
contractual or other business relationship with the Executive or any other
individual, person or entity for the purpose of purchasing Competitive Products
or Services.

Nothing in the Agreement should be read as limiting Executive from owning less
than a five percent share of publicly-traded stock of any entity.
13.
Inventions and Discoveries. Executive acknowledges and agrees that Executive’s
work product and work in process, which includes, but is not limited to,
inventions, discoveries, improvements, and business, financial, or marketing
concepts (hereinafter referred to as “Employee Work Products”) that are
conceived or made by Executive, either alone or in conjunction with others,
shall be “works made for hire” under the U.S. Copyright Act, 17 U.S.C. §101, et
seq., provided such Employee Work Products were (i) conceived or made in
performance of Executive’s duties for Company; (ii) conceived or made using
information received during the course of Executive’s employment with the
Company, including, but not limited to, Confidential Information; (iii) used
during the course of employment with the Company; and/or (iv) conceived or made
using the Company’s facilities and/or equipment. All such Employee Work Products
are the property of the Company and all intellectual property rights thereto
including, but not limited to, all patents, copyrights, trademarks,
manufacturing know-how and trade secrets, shall be the exclusive property of the
Company. Executive agrees to disclose promptly to the Company any and all
Employee Work Products and to assign all of Executive’s interest in the Employee
Work Products to the Company or its designee. Whenever requested to do so by the
Company, Executive shall execute, at Company’s expense, any and all
applications, assignments, or other documents that Company shall deem necessary
to protect the Company’s interest in the Employee Work Products.

14.
Non-disparagement. Executive agrees that he or she will make no unfavorable or
disparaging comments, orally or in writing, regarding Company, its Affiliated
Companies or their operations, policies, or procedures, and that to do so will
constitute a material breach of this Agreement.

15.
Remedies. Executive acknowledges and agrees that the Company's remedy at law for
a breach or threatened breach of any of the provisions of this Agreement,
including but not limited to those of Sections 10-14, would be inadequate and
difficult to ascertain. Therefore, in the event of a breach or threatened breach
by the Executive of any of the provisions of this Agreement, it is agreed that
in addition to the Company’s remedy at law, the Company shall be entitled to
appropriate equitable relief in the form of specific performance, preliminary or
permanent injunction, temporary restraining order or any other appropriate
equitable remedy which may then be available.



14



--------------------------------------------------------------------------------




16.
Executive Acknowledgements

(a)
Executive expressly acknowledges and agrees that (i) the restrictions set forth
in this Agreement including, but not limited to, those of Sections 10-14, are
reasonable in nature, scope and otherwise; (ii) the restrictions set forth in
this Agreement including, but not limited to, those of Sections 10-14, are
necessary to protect the Company’s assets and legitimate business interests; and
(iii) Executive’s agreement to observe the restrictions set forth in this
Agreement is material consideration for Executive’s employment with the Company;
(iii) all or a portion of the severance payable under this Agreement shall be
considered reasonable compensation payable in consideration of the Executive’s
covenant not to compete, the precise amount to be determined in accordance with
Section 9(c) hereof; and (iv) Executive’s agreement to observe the restrictions
set forth in this Agreement is in material consideration for the protections and
valuable consideration given Executive relative to changeof control and
severance arrangements.

(b)
Executive warrants and represents to the Company that Executive’s capabilities
and experience are such that the restrictive covenants set forth in Sections
10-14 will not prevent Executive from earning a livelihood and that Executive
will be fully able to earn an adequate livelihood if any such restrictive
covenants should be specifically enforced against him.

17.
Reports to Regulatory and Investigative Bodies.

(a)
Trade Secrets Act. Pursuant to the federal Defend Trade Secrets Act, Executive
acknowledges that he or she has been notified of the following: An individual
shall not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret that: (A) is made in confidence
to a Federal, State, or local government official, either directly or
indirectly, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.  An individual who files a lawsuit for retaliation by an employer
for reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual (i) files any document containing the trade secret
under seal, and (ii) does not disclose the trade secret, except pursuant to
court order.

(b)
Government Agencies.  Notwithstanding any other provision in this Agreement,
this Agreement does not prohibit Executive from: (1) filing a charge with or
communicating with the National Labor Relations Board, the Equal Employment
Opportunity Commission, or another federal, state or local government official
for the purpose of reporting or investigating a suspected violation of law; or
(2) communicating directly with the U.S. Securities and Exchange Commission
about a possible securities law violation.



15



--------------------------------------------------------------------------------




18.
Successors.

(a)
This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

(b)
This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns. Except as provided in Section 18(c), without the
prior written consent of the Executive this Agreement shall not be assignable by
the Company.

(c)
The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place, with such
assumption being an express condition precedent to the consummation of any such
transaction. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise. The Company agrees that failure to comply with the provisions
of this Section 18(c) shall present irreparable harm and that the Executive
shall be entitled to seek injunctive relief on that basis, as well as to retain
all legal rights to bring any other legal or equitable claims including without
limitation breach of contract and tortious interference with contract claims.

19.
Section 409A.

(a)
Compliance. This Agreement is intended to comply with the requirements of
Section 409A of the Code, and shall in all respects be administered in
accordance with Section 409A of the Code and the regulations issued thereunder.
Notwithstanding anything in the Agreement to the contrary, distributions may
only be made under the Agreement upon a Section 409A “separation from service”
or other event permitted by Section 409A, and in a manner permitted by Section
409A of the Code or an applicable exemption. For purposes of Section 409A of the
Code, the right to a series of payments under the Agreement shall be treated as
a right to a series of separate payments. The Executive may not, directly or
indirectly designate the calendar year of a payment.

(b)
Reimbursements. All reimbursements and in-kind benefits provided under the
Agreement shall be made or provided in accordance with the requirements of
Section 409A of the Code, including: (i) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during each calendar year cannot
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year; (ii) any reimbursement of an eligible
expense shall be paid to the Executive



16



--------------------------------------------------------------------------------




on or before the last day of the calendar year following the calendar year in
which the expense was incurred; (iii) any right to reimbursements or in-kind
benefits under this Agreement shall not be subject to liquidation or exchange
for another benefit; and (iv) reimbursement shall be provided for expenses
incurred during the period specified in this Agreement, or if no such period is
specified, during the Executive’s lifetime. If reimbursements are made with
respect to outplacement services or outplacement services are provided, such
reimbursements or outplacement services shall be provided in accordance with the
requirements of Section 409A, including the requirement that such reimbursements
be incurred or services be provided by the end of the second year after the year
in which the Date of Termination occurs and all reimbursement payments be made
by the end of the third year after the year in which the Date of Termination
occurs.
(c)
Specified Employee. Notwithstanding any provision in this Agreement to the
contrary, if the Executive is a “specified employee” of a publicly traded
corporation under Section 409A on the Executive’s Date of Termination and if
payment of any amount under this Agreement is required to be delayed for a
period of six months after separation from service pursuant to Section 409A of
the Code, payment of such amount shall be delayed as required by Section 409A of
the Code, and the accumulated postponed amount shall be paid in a lump sum
payment within 10 days after the end of the six-month period. If the Executive
dies during the postponement period prior to the payment of postponed amount,
the amounts withheld on account of Section 409A of the Code shall be paid to the
personal representative of the Executive’s estate within 60 days after the date
of Executive’s death. A “specified employee” shall mean an employee who, at any
time during the 12-month period ending on the identification date, is a
“specified employee” under Section 409A of the Code, as determined by the
Compensation Committee of the Board. The determination of “specified employees,”
including the number and identity of persons considered “specified employees”
and the identification date, shall be made by the Compensation Committee in
accordance with the provisions of Sections 416(i) and 409A of the Code and the
regulations issued thereunder.

20.
Recoupment. Any amounts paid to Executive hereunder shall be subject to
recoupment pursuant to the terms of any recoupment policy the Company may adopt
and as such policy may be from time to time amended, in any case as in effect
immediately prior to the Effective Date.

21.
Miscellaneous.

(a)
This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without reference to principles of conflict of laws. The
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect. This Agreement may not be amended or modified otherwise than
by a written agreement executed by the parties hereto or their respective
successors and legal representatives The parties agree that any controversy or
claim arising out of



17



--------------------------------------------------------------------------------




or relating to this Agreement shall be brought in courts of the State of
Delaware or in the United States District Court in Delaware, and the parties
hereby waive any claim or defense that such forum in inconvenient or otherwise
improper.
(b)
The provisions of Sections 10-14 of this Agreement shall survive the termination
of the Executive's employment with the Company.

(c)
All notices and other communications hereunder shall be in writing and shall be
given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

If to the Executive:
John C. Fortson
[Address]


If to the Company:
Ingevity Corporation
5255 Virginia Avenue
North Charleston, SC 29406
Attention: General Counsel


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
(d)
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
Whenever possible, each provision or portion of any provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision or portion of any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
any applicable law or rule, such invalidity, illegality or unenforceability
shall not affect any other provision or portion of any provision, and this
Agreement shall be reformed, construed, and enforced as if such invalid, illegal
or unenforceable provision or portion of any provision had never been contained
herein. If a final judicial determination is made by a court having jurisdiction
that the time or scope of any provision in this Agreement is unreasonable or
otherwise unenforceable, such provision shall not be rendered void but shall be
deemed amended to apply to the maximum extent the court determines enforceable.

(e)
The Company may withhold from any amounts payable under this Agreement such U.S.
federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.



18



--------------------------------------------------------------------------------




(f)
The Executive’s or the Company’s failure to insist upon strict compliance with
any provision of this Agreement or the failure to assert any right the Executive
or the Company may have hereunder, including, without limitation, the right of
the Executive to terminate employment for Good Reason pursuant to Section
5(c)(i)-(iv) of this Agreement, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

(g)
The terms of this Agreement, upon its execution, supersede any other agreement
between the parties with respect to the subject matter hereof, including the
terms of the Executive’s Offer Letter. The Executive and the Company acknowledge
that, except as may otherwise be provided under any other written agreement
between the Executive and the Company, the employment of the Executive by the
Company is “at will”, subject in full to the obligations of the Company under
Section 6 and set forth elsewhere herein.

(h)
In the event of a conflict between the terms of this Agreement and the terms of
an individual grant relating to Incentive Compensation (cash or equity), the
terms of this Agreement, which represent the decision of the Compensation
Committee, shall govern.

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board, the Company has caused this
Agreement to be executed in its name on its behalf, all as of the day and year
first above written.
INGEVITY CORPORATION            EXECUTIVE
By__/s/ D. Michael Wilson __            _/s/ John C. Fortson_________
D. Michael Wilson                    John C. Fortson
President and CEO                    


Dated as of ___March 1___, 2017


19



--------------------------------------------------------------------------------






EXHIBIT A

RELEASE


In consideration of the severance benefits offered to me by Ingevity Corporation
(the “Company”) under the Severance and Change of Control Agreement dated as of
_______________ (the “Agreement”) and other consideration, I on behalf of
myself, and on behalf of my heirs, administrators, representatives, successors,
and assigns (the “Releasors”), hereby release acquit and forever discharge the
Company, all of its past, present and future subsidiaries and affiliates and all
of their respective directors, officers, employees, agents, trustees, partners,
shareholders, consultants, independent contractors and representatives, all of
their respective heirs, successors, and assigns and all persons acting by,
through, under or in concert with them (the “Releasees”) from any and all
claims, charges, complaints, obligations, promises, agreements, controversies,
damages, remedies, demands, actions, causes of action, suits, rights, costs,
debts, expenses and liabilities that the Releasors might otherwise have asserted
arising out of my employment with the Company and its subsidiaries and
affiliates, including the termination of that employment.
However, the Releasors are not releasing any rights under (i) any qualified
employee retirement plan; (ii) any claim for compensation and benefits to be
provided to me under the Agreement; (ii) any claim for vested benefits or
benefits that I am otherwise entitled to receive under any plan, policy,
practice or program of or any contract or agreement with the Company or any of
the Affiliated Companies at or subsequent to the Date of Termination; (iii) any
claim related to my indemnification as an officer, director and employee of the
Affiliated Companies under the Company’s Certificate of Incorporation or
By-Laws; or (iv) any rights or claims that may arise after the date on which I
sign this release (the “Release”). Those rights shall survive unaffected by this
Release.
I understand that, as a consequence of my signing this Release, I am giving up
any and all rights I might otherwise have with respect to my employment and the
termination of that employment including but not limited to rights under (1) the
Age Discrimination in Employment Act of 1967, as amended; (2) any and all other
federal, state, or municipal laws prohibiting discrimination in employment on
the basis of sex, race, national origin, religion, age, handicap, or other
invidious factor, or retaliation; and (3) any and all theories of contract or
tort law related to my employment or termination thereof, whether based on
common law or otherwise.
I acknowledge and agree that:
A.    The benefits I am receiving under the Agreement constitute consideration
over and above any benefits that I might be entitled to receive without
executing this Release.
B.    The Company advised me in writing to consult with an attorney prior to
signing this Release.


20



--------------------------------------------------------------------------------




C.    I was given a period of at least twenty-one (21) days within which to
consider this Release; and
D.    The Company has advised me of my statutory right to revoke my agreement to
this Release at any time within seven (7) days of my signing this Release by
delivering written notice of such revocation to Ingevity Corporation, Attention:
General Counsel, 5255 Virginia Avenue, North Charleston, SC 29406, and this
Release shall become final and binding if no such notice of revocation is
received by the Company within such seven (7) day period.
I warrant and represent that my decision to sign this Release was (1) entirely
voluntary on my part; (2) not made in reliance on any inducement, promise, or
representation, whether express or implied, other than the inducements,
representations, and promises expressly set forth herein and in the Agreement;
and (3) did not result from any threats or other coercive activities to induce
my agreement to this Release.
If I exercise my right to revoke this Release within seven (7) days of my
execution of this Release, I warrant and represent that I will: (1) notify the
Company in writing, in accordance with the attached Agreement, of my revocation
of this Release, and (2) simultaneously return in full any consideration
received from the Company or any employee benefit plan sponsored by the Company.
The parties agree that this Release shall not affect the rights and
responsibilities of the U.S. Equal Employment Opportunity Commission
(hereinafter “EEOC”) to enforce the Age Discrimination in Employment Act of
1967, as amended and other laws. In addition, the parties agree that this
Release shall not be used to justify interfering with my protected right to file
a charge or participate in an investigation or proceeding conducted by the EEOC.
The parties further agree that the Releasors knowingly and voluntarily waive all
rights or claims that arose prior to the date hereof that the Releasors may have
against the Releasees to receive any benefit or remedial relief (including, but
not limited to, reinstatement, back pay, front pay, damages, attorneys’ fees,
experts’ fees) as a consequence of any investigation or proceeding conducted by
the EEOC.
The provisions of this Release are severable, and if any part of it is found to
be unenforceable, the other paragraphs shall remain fully valid and enforceable.
This Release shall be construed in accordance with its fair meaning and in
accordance with the laws of the State of Delaware, without regard to conflicts
of laws principles. Capitalized terms used but not defined herein shall have the
meanings set forth in the Severance and Change of Control Agreement. I further
warrant and represent that I fully understand and appreciate the consequences of
my signing this Release. Notwithstanding any other provision in this Release,
the parties agree that this Release does not prohibit me from: (1) filing a
charge with or communicating with the National Labor Relations Board, the Equal
Employment Opportunity Commission, or another federal, state or local government
official for the purpose of reporting or investigating a suspected violation of
law; or (2) communicating directly with the U.S. Securities and Exchange
Commission about a possible securities law violation.
[Signature Block]




21



--------------------------------------------------------------------------------








EXHIBIT C


TERRITORY




“Territory” means the United States, Canada, Mexico, Germany, France, Italy,
Finland, Sweden, England, Scotland, Japan, South Korea and the People’s Republic
of China.






22

